SULLIVAN, J.
This is a petition for the allowance of a bill of exceptions, claimed to have been brought under the provisions of section 4432 of the Revised Statutes, for the ■allowance of a bill of exceptions on behalf of the defendant. Paragraph 1, rule 12, of the rules of this court, provides that the petition must be filed with the clerk of this court within thirty days after such refusal, and a copy of the petition served upon the adverse party, and that the facts may be presented by certified copies of the record, stenographer’s notes duly verified or affidavits, and, if necessary, oral testimony. 'The petition was served and filed in proper time. The petition is submitted without brief or oral argument on behalf of ■either of the parties. The petitioner prays for the settlement ■of his bill of exceptions, “as set out in exhibit No. 7, herewith submitted,” and fails to submit said exhibit. There are only .six exhibits submitted with the petition, numbered from 1 to ■6. The proposed bill of exceptions is neither of the six. We therefore cannot settle the proposed bill of exceptions, for the reason that it is not before us. The application is not allowed, for that reason.
Morgan, C. J., and Huston, J., concur.